Citation Nr: 0926431	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  04-33 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence was received to reopen a 
claim of entitlement to service connection for posttraumatic 
stress disorder (PTSD) and. if so, whether the reopened claim 
should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel

INTRODUCTION

The appellant served on active duty from July 1971 to August 
1975.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.

In March 2005, the appellant testified during a hearing 
conducted via videoconference with the undersigned.  A 
transcript of the hearing is of record.

In August 2006, the Board remanded the appellant's case to 
the RO further development.

The Board also points out that, in March 2009, it appears 
that the RO implicitly considered the claim for service 
connection for PTSD as reopened (according to the 
supplemental statement of the case (SSOC) of that date).  
However, before the Board may reopen a previously denied 
claim, it must conduct an independent review of the evidence 
to determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  See 
Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 
(Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. 
Cir. 2001); see also VAOPGCPREC 05-92.  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  
Consequently, the first issue that must be addressed by the 
Board is whether the previously denied claim ought to be 
reopened.  38 U.S.C.A. § 5108 (West 2002).




FINDINGS OF FACT

1.	A November 2002 rating decision denied the claim for 
service connection for PTSD on the basis that there was 
no verified and credible stressor related to the 
appellant's active duty.  The appellant did not perfect 
an appeal.

2.	The evidence associated with the claims files since the 
November 2002 rating decision raises a reasonable 
possibility of substantiating the claim of entitlement 
to service connection for PTSD.

3.	The current medical evidence of record includes a 
diagnosis of PTSD.

4.	The objective evidence demonstrates that the appellant 
did not engage in combat with the enemy, and the 
occurrence of a claimed in-service stressor supporting 
the current diagnosis of PTSD is not established by 
credible supporting evidence.

5.	The objective and probative medical evidence of record 
demonstrates that the appellant's PTSD resulted from 
events occurring while he was imprisoned in Japan as a 
result of a conviction for a felony.


CONCLUSIONS OF LAW

1.	The November 2002 rating decision that denied 
entitlement to service connection for PTSD is final.  
38 U.S.C.A. § 7105 (West 2002).

2.	The evidence presented since the November 2002 rating 
decision is new and material and the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).

3.	PTSD was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2008).

4.	The claim for service connection for PTSD is precluded 
by law.  38 U.S.C.A. § 105(a), (b) (West 2002); 38 
C.F.R. §§ 3.1(m), 3.301(a),(d) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the appellant in September 2006 and October 2007 of 
the information and evidence needed to substantiate and 
complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain.  The RO provided notice of how 
disability ratings and effective dates are determined in 
September 2006 and October 2007.

VA fulfilled its duty to assist the appellant in obtaining 
identified and available evidence needed to substantiate a 
claim and, as warranted by law, affording a VA examination.  
There is no evidence that additional records have yet to be 
requested, or that additional examinations are in order.  As 
this claim is, in fact, being reopened, any potential 
violation of the holding of the United States Court of 
Appeals for Veterans Claims (Court) in Kent v. Nicholson, 20 
Vet. App. 1 (2006) (VCAA notice requirements with respect to 
reopening claims), is rendered moot.

II. New and Material Evidence

A November 2002 rating decision denied the appellant's claim 
for entitlement to service connection for PTSD finding that 
there was no diagnosis of PTSD related to a verifiable in-
service stressor.  The appellant did not file an appeal and 
the decision became final.  38 U.S.C.A. § 7105.

A claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

Evidence that is solely cumulative or repetitious in 
character will not serve as a basis for reconsideration of a 
previous decision.  The decision in Hodge v. West, 155 F. 3d. 
1356 (Fed. Cir. 1998), stressed that under the regulation new 
evidence could be material if that evidence provided "a more 
complete picture of the circumstances surrounding the origin 
of a Veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings 
decision."  Id. at 1363.

In December 2002, additional service records were received to 
reopen consideration of the appellant's claim for service 
connection for PTSD.

The evidence received since the November 2002 rating decision 
includes VA outpatient treatment records, dated from July 
2002 to March 2003, showing that the appellant was diagnosed 
with PTSD.  

Other evidence added to the record subsequent to the November 
2002 denial includes the appellant's testimony during his 
March 2005 Board hearing wherein he reiterated his claims 
regarding inhumane treatment while incarcerated in Japan 
during active duty that led to his development of PTSD.  

Also included in the record is an October 2008 PTSD Stressor 
Corroboration Research memorandum prepared by the RO PTSD 
Coordinator, indicating that, in May 1972, the appellant was 
convicted of rape by Japanese authorities in Okinawa, Japan, 
and sentenced to imprisonment at forced labor for two years 
and six months.  The memo reflects that the appellant claimed 
that he put in the brigade for two weeks in June 1973 in 
Okinawa, and later moved to prison in Naha for six weeks and 
then to a prison in Sasebo for eleven and one-half months.  
The appellant's service personnel records confirm that he was 
convicted of rape in June 1974 and imprisoned by Japanese 
authorities.  

Added to the record is a November 2008 VA examination report, 
indicating that the appellant was diagnosed with PTSD related 
to his accounts of inhumane treatment by prison guards during 
his incarceration in Japan.

The evidence added to the record since the November 2002 
rating decision is new, it tends to relate to an 
unestablished fact necessary to substantiate the claim, and 
it raises a reasonable possibility of substantiating the 
claim.  Since the previous claim was premised, in part, on a 
finding that there was no evidence that the appellant had 
PTSD related to a credible in-service stressor, the recent 
diagnosis of PTSD related to inhumane treatment during 
incarceration in Japan relates to an unestablished fact 
necessary to substantiate the claim.  Thus, new and material 
evidence has been submitted.

III. Service Connection for PTSD

The appellant claims that he has PTSD that developed due to 
inhumane treatment by Japanese guards during his 
incarceration in Okinawa and Sasabo, Japan, from 1973 to 
1975.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated in line of active 
military duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).

The governing law states that in a service connection case, 
the requirement for line of duty occurrence will not be met 
if it appears that at the time the injury was suffered, or 
disease contracted, the person on whose account benefits are 
claimed (1) was avoiding duty by deserting the service or by 
absenting himself or herself without leave materially 
interfering with the performance of military duties; (2) was 
confined under sentence of court-martial involving an 
unremitted dishonorable discharge; or (3) was confined under 
sentence of a civil court for a felony (as determined under 
the laws of the jurisdiction where the person was convicted 
by such court).  38 U.S.C.A. § 105(b).

The appellant asserts that, on May 15, 1972, while stationed 
at Fatima Base, Okinawa, Japan, he was taken by Japanese 
police to Naha prison in Okinawa where he was traumatized by 
prison guards.  See September 2004 substantive appeal.  His 
March 2005 hearing testimony described his alleged 
mistreatment while imprisoned in Japan.

The evidence of record, including the RO's October 2008 PTSD 
Stressor Corroboration Research memorandum, corroborates the 
appellant's claim of being taken prisoner by Japanese 
authorities in 1972 in Okinawa and his imprisonment in a 
Japanese prison during his active duty.  The evidence of 
record also indicates that the appellant was convicted of 
rape, sentenced to imprisonment at forced labor for two years 
and six months, and served time in a Japanese prison.  See 
July 26, 1974 Memorandum from Staff Judge Advocate.  

With regard to the appellant's claim that he was subjected to 
inhumane treatment during his imprisonment in Japan, the 
Board notes that there is no credible evidence of record to 
verify this claim.  A September 1974 record indicates that 
the appellant was to report to Sasebo prison no later than 
September 1974.  A May 1976 Claim for Personal Property 
against the United States reflects that the appellant claimed 
to have been put in the brigade for two weeks and, 
subsequently, moved to the prison in Sasebo for eleven and 
one-half months.  However, none of the alleged assaults and 
other traumatic incidents he reported is verified by the 
evidence of record.  

Furthermore, the Board notes that, although the RO requested 
any additional service treatment records regarding the 
appellant, specifically from July 1971 to August 1975, from 
the National Personnel Records Center; there is no evidence 
in the service records of any treatment for injuries or 
disorders during his period of imprisonment in Japan.  An 
August 1975 service examination report does not show 
residuals reflective of the alleged treatment. 

Here, the November 2008 VA examiner diagnosed the appellant 
with PTSD related to alleged physical and emotion abuse while 
imprisoned in Japan.  

However, the Board further notes that, because the appellant 
was imprisoned due to his conviction for the commission of a 
felony by a civil court in Japan during the time of his 
claimed inhumane treatment, the alleged stressors would not 
be considered to have occurred in the line of duty and the 
appellant would, therefore, not be entitled to service 
connection for a disease or injury which occurred as a result 
of those alleged stressors.  See 38 U.S.C.A. § 105(b) (West 
2002).

The appellant, without medical training, does not meet the 
burden of presenting competent evidence as to medical cause 
and effect, or a diagnosis, merely by presenting his own 
statements.  While the appellant can attest to factual 
matters of which he had first-hand knowledge, e.g., 
difficulty hearing, neither he nor any lay affiant is capable 
of making medical conclusions.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).  There is no evidence showing, 
and the appellant does not assert, that he has medical 
training to provide competent medical evidence as to the 
etiology of the claimed PTSD.

The evidence reveals no competent medical evidence showing a 
nexus between any in-service injury or disease, or a credible 
stressor, and the disorders which caused and contributed to 
his currently claimed PTSD.  The preponderance of the 
evidence is therefore against the appellant's claim of 
entitlement to service connection for PTSD.

The claim is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD is reopened.

Service connection for PTSD is denied.



____________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


